PER CURIAM.
Thomas P. Taylor is the owner of a nonassignable license from the complainant’s assignor to manufacture and sell hose supporters *1004under letters patent 638.540. He manufactured these hose supporters, along with a large variety oí other articles, until September 26, 1907, when he organized the Thomas P. Taylor Company, the defendant corporation, to which he conveyed his factory, machinery, stock on hand etc., in exchange for all the capital stock except three shares, each of which was put in the name of other persons to qualify them as directors. He did not assign the license in question to the corporation, and it has continued to manufacture and sell hose supporters for him; he personally accounting for and paying royalties to the complainant. This action is brought against the defendant corporation as an infringer of the letters patent. The judge of the Circuit Court dismissed the bill (189 Fed. 407), and we think on the facts stated he was right in doing so. The defendant corporation, while Taylor continues to own all the capital stock, may he regarded in equity as Taylor. What it manufactures and sells, he manufactures and sells. On the other hand, if it be treated as a distinct equity at iaw, Taylor may employ it to manufacture and sell the hose supporters as his agent; the license not preventing him from having this done for him by other persons. The defendant corporation is not the owner of the license, or doing anything under it on its own behalf. Decree affirmed, with costs.